EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Pedro F. Suarez, Esq., Reg. No. 45,895 on 03/10/2022.

Please amend the specification as following:

[0018] FIG. 1 depicts a system diagram illustrating a data processing system 100, in accordance with some example embodiments. Referring to FIG. 1, the data processing system 100 may retrieve a set of requirements 102. The requirements 102 may include system requirements, process requirements, application requirements, or the like. As shown in FIG. 1, the requirements 102 may be inputted for a (sub)area backlog item 104. The backlog item 104 may include a set of deliverables that may be implemented as part of a project or product development. A development sub area [[206]] 106 may provide inputs for developing the backlog item 104. As further shown in FIG. 1, the development of 

Reason for Allowance

Examiner finds the claimed invention is patentably distinct from the prior art of record based on interpreting the claims in light of the specification and based on the arguments presented in the Remarks filed on 01/24/2022.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195